Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered.  Applicant has argued that the prior art relied upon in the last Office Action does not disclose the limitation added by applicant’s amendment,the limitation that  the second region is located over the first region.  Applicant has also argued that Hoffman ‘023 only shows one general active region 250 in Fig. 2 without distinguishing a second region above a first region, which are arguments that are based upon applicant’s amendment to  claims 10 and 15.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-11, 14-17, 20, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided) .
Hoffman discloses a semiconductor device, as Hoffman discloses a TFT (para. 0002) including

A first gate insulating film 230  over the gate electrode (para. 0033) including silicon nitride, as Hoffman discloses the gate insulator may include silicon nitride (para. 0037)
A second gate insulating film over the first gate insulating film including silicon oxide, as Hoffman discloses the gate insulator may include silicon dioxide (para. 0037)
An oxide semiconductor film 240 over the second gate insulating film (para. 0033)
The oxide semiconductor includes indium and zinc, as Hoffman discloses the channel material may be zinc indium oxide (para. 0030 and 0033)
The oxide semiconductor film includes a first and a second region, as Hoffman discloses the regions in the oxide semiconductor layer which are treated with laser irradiation (para. 0028).
Hoffman is silent with respect to the order of the silicon nitride and silicon oxide layers of the gate dielectric layer, and Hoffman is also silent with respect to the relative crystallinity and relative positions of  first and second regions as Hoffman is silent with respect to the first region has a higher crystallinity than the second region the second region is located over the first region.
Kawasaki discloses a thin film transistor which includes a substrate 2 (para. 0037 and Fig. 1), a

first insulating film 4a on the substrate , which is silicon nitride (para. 0040) and a second insulating film 4b on the first insulating film, the second insulating film being SiO.sub.2 (para. 0041), which Kawasaki discloses prevents deterioration of the device regardless of the substrate material (para. 0021). 
Okumura discloses a TFT (Fig. 2 shows bottom gate TFT) with a ZnO channel (Abstract of the translation)

The gate insulator is SiO2 (para. 5 and 6 of page 8, and page 10, para. 2)
The intermediate layer is silicon nitride (page 5, second para. and para. 5 and 6 of page 8)
The gate insulating film is on the gate electrode and the intermediate layer is on the gate insulating film and a semiconductor active layer of ZnO is on the intermediate layer (page 5, second para. and para. 5 and 6 of page 8).
Kanetani, in the same field of endeavor of laser annealing  of a channel layer (Abstract) of a bottom gate TFT (Fig. 7), discloses that large particles of crystallization of the layer form farther from the gate and smaller particles near the gate (para. 0006, para.  0012 and Fig. 2), which is a disclosure that the region of lower crystallinity forms farther from the gate than region of higher crystallinity, which forms nearer the gate.
It would have been obvioius to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Kawasaki with the device disclosed by Hoffman in order to obtain the benefits disclosed by Okumura in suppressing leakage current of the gate insulalting film by preventing ions from infiltrating into the gate insulating film as disclosed by Okumura, which Okumur as discloses results in improved device characteristics.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the area of lower crystallinity in the device disclosed by Hoffman to have been in the second region farther from the gate in view of the disclosure made by Kanetani.

           Re claim 11:  Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).
          Re claim 14:  Hoffman discloses the semiconductor film includes amorphous and crystalline state, as Hoffman discloses the semiconductor film is selectively crystallized, which includes amorphous portions that are not crystallized (Fig. 4 shows areas that are not crysatllized).
         Re claim 15:  Hoffman discloses a semiconductor device, as Hoffman discloses a TFT (para. 0002) including
A gate electrode 220  over a substrate 210 (Fig 2 and para. 0033-0034)
A first gate insulating film 230  over the gate electrode (para. 0033) including silicon nitride, as Hoffman discloses the gate insulator may include silicon nitride (para. 0037)
A second gate insulating film over the first gate insulating film including silicon oxide, as Hoffman discloses the gate insulator may include silicon dioxide (para. 0037)
An oxide semiconductor film 240 over the second gate insulating film (para. 0033)
The oxide semiconductor includes indium and zinc, as Hoffman discloses the channel material may be zinc indium oxide (para. 0030 and 0033)
The oxide semiconductor film includes a first and a second region, as Hoffman discloses the regions in the oxide semiconductor layer which are treated with laser irradiation (para. 0028).
Hoffman also discloses a passivation layer  which is over the completed  TFTs (0065).
Hoffman is silent with respect to the order of the silicon nitride and silicon oxide layers of the gate dielectric layer, and Hoffman is also silent with respect to the relative crystallinity and relative positions of  first and second regions as Hoffman is silent with respect to the first region has a higher crystallinity than the second region the second region is located over the first region.


first insulating film 4a on the substrate , which is silicon nitride (para. 0040) and a second insulating film 4b on the first insulating film, the second insulating film being SiO.sub.2 (para. 0041), which Kawasaki discloses prevents deterioration of the device regardless of the substrate material (para. 0021). 
Okumura discloses a TFT (Fig. 2 shows bottom gate TFT) with a ZnO channel (Abstract of the translation)
And a gate electrode 2 on a substrate 1, (Abstract and page 1) an intermediate layer  to prevent ions from infiltrating into the gate insulating layer from the semiconductor layer 4 ( page 5, second para. , para. 5 and 6 of page 8)
The gate insulator is SiO2 (para. 5 and 6 of page 8, and page 10, para. 2)
The intermediate layer is silicon nitride (page 5, second para. and para. 5 and 6 of page 8)
The gate insulating film is on the gate electrode and the intermediate layer is on the gate insulating film and a semiconductor active layer of ZnO is on the intermediate layer (page 5, second para. and para. 5 and 6 of page 8).
Kanetani, in the same field of endeavor of laser annealing  of a channel layer (Abstract) of a bottom gate TFT (Fig. 7), discloses that large particles of crystallization of the layer form farther from the gate and smaller particles near the gate (para. 0006, para.  0012 and Fig. 2), which is a disclosure that the region of lower crystallinity forms farther from the gate than region of higher crystallinity, which forms nearer the gate.
It would have been obvioius to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Kawasaki with the device disclosed by Hoffman in order 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the area of lower crystallinity in the device disclosed by Hoffman to have been in the second region farther from the gate in view of the disclosure made by Kanetani.
             Ota discloses that uv laser irradiation promotes crystallization of ZnO  films (Abstract and para. 0025).
           Re claim 16:   Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).
             Re claim 17:    Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).
            Re claim 20:  :  Hoffman discloses the semiconductor film includes amorphous and crystalline state, as Hoffman discloses the semiconductor film is selectively crystallized, which includes amorphous portions that are not crystallized (Fig. 4 shows areas that are not crysatllized).
              Re claim 21:  Hoffman discloses the passivation is in direct contact with the oxide semiconductor film, as Hoffman discloses in Fig. 2 that the passivation would be in direct contact with the oxide semiconductor layer 240, as Hoffman discloses a passivation layer  which is over the completed  TFTs (0065).
                 Re claim 26:  Hoffman discloses in Fig. 4 that the gate electrode and the first region overlap with each other, as the first and second region are over the gate electrode, as discussed in the rejection of claim 10.
.

Claims  12-13, 18-19,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of  of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)  as applied to claims 10 and 15 above, and further in view of Hoffman et al (US 2006/0163655 A1)(“Hoffman ‘655”).
Re claims  12 and 18:  Hoffman in view of Kawasaki and of Okumura and of Ota and Kanetani discloses the limitations of claims 10 and 15 as stated above.  Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani is silent with respect to the recited thickness ranges.
Hoffman ‘655, in the same field of endeavor of  semiconductor oxide  TFT (Abstract), discloses the silicon oxide and silicon nitride dielectric layers (para. 0012) may be approximately 100 nm (para. 0013), and therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the thickness disclosed by Hoffman ‘655 with the device disclosed by Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani because the thickness of the silicon oxide and silicon nitride layers are within the ordinary skill in the art to determine by ordinary optimization(MPEP  2144.05(II)).
Re claims 13 and 19:  Hoffman ‘655 discloses the semiconductor film of 200 nm or less, as Hoffman ‘655 discloses the semiconductor film of 50 nm (para. 0030), and therefore the recited range is obvious (MPEP 2144.05). 
.

Claims 22  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)   as applied to claim 15 above, and further in view of Hoffman et al (US 2006/0079037 A1)(Hoffman ‘037”).
Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani discloses the limitations of claim 15 as stated above.  Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani is silent with respect to the passivation in direct contact with the gate insulation layer.
Hoffman ‘037 , in the same field of endeavor of TFT with zinc indium tin oxide channel material (para. 0032), discloses patterning the gate and channel and source and drain conductors (para. 0018), which can be combined with annealing steps (para. 0020 and 0031-0032 and 0034), the device is shown in Fig. 2 and Fig. 3.   It can be seen from combining  Fig. 2 and Fig. 3 that the combination of Hoffman ‘037 with Hoffman in view of Kawasaki and of Okumura and of Ota results in the passivation layer disclosed by Hoffman in view Kawasaki and of Okumura and of Ota and of Kanetani having contact with the gate insulation layer.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the passivation layer disclosed by Hoffman ‘037 with the device disclosed by Hoffman in .


Claim 24-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of  of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)  as applied to claims 10 and 15  above, and further in view of Hoffman et al (US 2005/0199881 A1)(“Hoffman ‘881”).
Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani discloses the limitations of claims 10 and 15 as stated above.  Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani is silent with respect to the the absence of the recited species.
Hoffman ‘881 discloses benefits of mixed oxides of Group 12 and Group 14 elements (para. 0052), which excludes the recited elements, and Hoffman ‘881 also discloses the semiconductor oxides include crystalline and noncrystalline mixed states (para. 0006).
It would have been obvious to one of ordinary skill in the art before the date of the invention to have combined the compounds absent the species disclosed by Hoffman ‘881 with the device disclosed by   Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani   in order to obtain the benefits disclosed by Hoffman ‘881 such as desirable mobility characteristics (para. 0032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895